Case 2:20-cv-00240-JRG Document 167 Filed 04/09/21 Page 1 of 4 PageID #: 6440




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 MAPLEBEAR INC. DBA INSTACART,                        Case Action No. 2:20-cv-240 [JRG]

                                 Plaintiff,

         v.

 CORNERSHOP TECHNOLOGIES, INC.;
 CORNERSHOP TECHNOLOGIES LLC;
 DELIVERY TECHNOLOGIES US, INC.;
 DOES 1-10,

                                 Defendants.

                       JOINT MOTION TO SUSPEND ALL DEADLINES


        Plaintiff Maplebear Inc. dba Instacart (“Instacart”) and Defendants Cornershop

Technologies, Inc., Cornershop Technologies LLC and Delivery Technologies US, Inc.

(“Cornershop”) hereby submit this Joint Motion to Suspend All Deadlines, pending transfer of this

action to the Northern District of California.

        On March 31, 2021, the Court granted Cornershop’s Motion to Dismiss or Transfer. See

Dkt. 163. Pursuant to Local Rule CV-83(b), the Court may not transmit the case file for at least

21 days. Under the Second Amended Docket Control Order (Dkt. 123) and F.R.C.P., certain

filing dates and discovery deadlines are currently pending or set to expire before the end of the

Local Rule CV-83(b) period.

        Accordingly, the Parties jointly move this Court for an Order suspending all current

deadlines until a new scheduling order is entered in the Northern District of California following

transfer of this matter to that Court.
Case 2:20-cv-00240-JRG Document 167 Filed 04/09/21 Page 2 of 4 PageID #: 6441




                                   KEKER, VAN NEST & PETERS LLP

Dated: April 9, 2021               Respectfully submitted,

                                   /s/ Sharif E. Jacob
                                   SHARIF E. JACOB, Lead Attorney
                                   DAVID SILBERT
                                   NICHOLAS GOLDBERG
                                   SARAH SALOMON
                                   NIALL ROBERTS
                                   PUJA PARIKH
                                   MAILE YEATS-ROWE
                                   NICHOLAS GREEN
                                   633 Battery Street
                                   San Francisco, CA 94111-1809
                                   Telephone: 415 391 5400
                                   Facsimile: 415 397 7188
                                   sjacob@keker.com
                                   dsilbert@keker.com
                                   ngoldberg@keker.com
                                   ssalomon@keker.com
                                   nroberts@keker.com
                                   pparikh@keker.com
                                   myeats-rowe@keker.com
                                   ngreen@keker.com

                                   MARK S. PUZELLA
                                   ROBERT M. O’CONNELL, JR.
                                   CAROLINE K. SIMONS
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                   222 Berkeley Street, Suite 2000
                                   Boston, Massachusetts 02116
                                   Telephone: 617-880-1800
                                   Facsimile: 617-880-1801
                                   mpuzella@orrick.com
                                   robert.oconnell@orrick.com
                                   csimons@orrick.com

                                   MICHAEL E. JONES
                                   SBN: 10929400
                                   Patrick C. Clutter, IV
                                   SBN: 24036374
                                   POTTER MINTON
                                   110 North College, Suite 500
                                   Tyler, Texas 75702
                                   Telephone: 903-597-8311
Case 2:20-cv-00240-JRG Document 167 Filed 04/09/21 Page 3 of 4 PageID #: 6442




                                   Facsimile: 903-593-0846
                                   mikejones@potterminton.com
                                   patrickclutter@potterminton.com

                                   Attorneys for MAPLEBEAR INC. DBA
                                   INSTACART



                                   By: /s/ Michael A. Jacobs

                                   Michael A. Jacobs (CA SBN 111664)
                                   (admitted in the Eastern District of Texas)
                                   Richard S.J. Hung (CA SBN 197425)
                                   (admitted in the Eastern District of Texas)
                                   MORRISON & FOERSTER LLP
                                   425 Market Street
                                   San Francisco, California 94105
                                   Telephone: 415.268.7000
                                   Facsimile: 415.268.7522
                                   MJacobs@mofo.com
                                   RHung@mofo.com

                                   Colette Reiner Mayer (CA SBN 263630)
                                   (admitted in the Eastern District of Texas)
                                   MORRISON & FOERSTER LLP
                                   755 Page Mill Road
                                   Palo Alto, California 94304-1018
                                   Telephone: 650.813.5600
                                   Facsimile: 650.494.0792
                                   CRMayer@mofo.com

                                   John A. Polito (CA SBN 253195)
                                   MORGAN, LEWIS & BOCKIUS, LLP
                                   One Market, Spear Street Tower
                                   San Francisco, California 94105
                                   Telephone: 415.442.1000
                                   Facsimile: 415.442.1001
                                   Email: john.polito@morganlewis.com

                                   Melissa R. Smith
                                   State Bar No. 24001351
                                   GILLAM & SMITH, LLP
                                   303 S. Washington Avenue
                                   Marshall, Texas 75670
                                   Telephone: (903) 934-8450
Case 2:20-cv-00240-JRG Document 167 Filed 04/09/21 Page 4 of 4 PageID #: 6443




                                             Facsimile: (903) 934-9257
                                             melissa@gillamsmithlaw.com

                                             Attorneys for DEFENDANTS CORNERSHOP
                                             TECHNOLOGIES, INC., CORNERSHOP
                                             TECHNOLOGIES LLC AND DELIVERY
                                             TECHNOLOGIES US, INC.


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on this 9th day of April, 2021, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document

through the Court's CM/ECF system under Local Rule CV-5(a)(3).



                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith



                            CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Plaintiff and counsel for Defendants have

complied with Local Rule CV-7(h) by conferring, and all parties agree to filing this as a joint

motion.


                                                     /s/ Melissa R. Smith
                                                     Melissa R. Smith
